People v Hassan (2019 NY Slip Op 04094)





People v Hassan


2019 NY Slip Op 04094


Decided on May 28, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 28, 2019

Friedman, J.P., Gische, Tom, Webber, Gesmer, JJ.


9425 414/16

[*1]The People of the State of New York, Respondent,
vHenry Hassan, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Emmanuel H. Arnaud of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Meghan Callagee O'Brien of counsel), for respondent.

Judgment, Supreme Court, New York County (Michael R. Sonberg, J.), rendered September 20, 2016, convicting defendant, upon his plea of guilty, of criminal possession of stolen property in the fifth degree and resisting arrest, and sentencing him to concurrent terms of one year, unanimously modified, on the law, to the extent of reducing the mandatory surcharge to $175, and otherwise affirmed.
Defendant made a valid waiver of his right to appeal. The court's oral colloquy with defendant concerning the waiver avoided conflating the right to appeal with the rights normally forfeited upon a guilty plea, and it exceeded the minimum standards for such a colloquy (see People v Bryant, 28 NY3d 1094 [2016]), in addition to being supplemented by a detailed written waiver. Defendant's valid waiver forecloses his suppression claims.
Regardless of whether defendant validly waived his right to appeal, we find that the court properly denied defendant's suppression motion. The record establishes that the search was incident to an undisputedly lawful arrest.
The court erroneously imposed the $300 surcharge applicable to a felony conviction rather than the $175 surcharge applicable to a misdemeanor.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 28, 2019
CLERK